Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 and 22 June 2022 has been entered.
 	The substitute specification of 14 June 2022 has overcome the objections to the disclosure. The amendments to the claims have overcome the previous 35 USC 112(b) rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The newly claimed formulas of [R-C(O)-Y-[L]n-]2-COOM+2,  [R-C(O)-Y-[L]n-]2-SM+2, [R-C(O)-Y-[L]n-]2-SO3M+2, [R-C(O)-Y-[L]n-]2-OCS2M+2, and [R-C(O)-Y-[L]n-]2-PO(OH)(OM+2) are not found in the originally filed disclosure. The originally filed disclosure teaches, on pages 3-10 and 14-17 and formulas I-4 to I-7, [R-C(O)-Y-[L]n-]-COOM+,  [R-C(O)-Y-[L]n-]-SM+, [R-C(O)-Y-[L]n-]-SO3M+, [R-C(O)-Y-[L]n-]-OCS2M+, and [R-C(O)-Y-[L]n-]-PO(OH)(OM+); on page 32, C=C(R1)-C(O)-[CH2]n-O-C(S)-SM+1 and (C=C(R1)-C(O)-[CH2]n-O-COO)2M+2 and on page 41, (C=C(R1)-C(O)-[CH2]n-O-COO)2Zn+2. Thus these newly claimed formulas a new matter. 

Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 includes [R-C(O)-Y-[L]n-]2-COOM+2,  [R-C(O)-Y-[L]n-]2-SM+2, [R-C(O)-Y-[L]n-]2-SO3M+2, [R-C(O)-Y-[L]n-]2-OCS2M+2, and [R-C(O)-Y-[L]n-]2-OP(OH)(OM+2), which cannot exist since the formulas as written have two groups of [R-C(O)-Y-[L]n-] attached to the single bond of the carbon atom of -COOM+2, the single bond of the oxygen of -OCS2M+2, the single bond of the phosphorous atom of -PO(OH)(OM+2) and the single bond of the sulfur atom of        -SM+2 and -SO3M+2. In addition, these claimed formulas are for divalent cations, not compounds, where are electrochemically neutral.  Therefore, claim 1 is indefinite. 
	Claim 13 is indefinite since it is unclear what is meant by “A semiconducting light emitting nanoparticle obtainable from the process according to claim 8”. It is unclear the claimed nanoparticle is actually obtained by the process of claim 8 or not. It is suggested to delete the phrase “obtainable or” from this claim to overcome this rejection.
Claim Rejections - 35 USC § 103
	Claims 1-4, 14-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2009/0073349.
	This reference teaches semiconductor light emitting nanoparticles comprising a core and at least one shell layer (para 30-40) surface-coordinated with a photosensitive compound of the formula X-A-B (para 41-47), in that sequence. The taught shell , or overcoating, can be a Group II-VI, or 12-16, compound; a Group III-V, or 13-15, compound; or a Group IV-VI, or 14-16, compound (para 38). The taught core and shell read upon those claimed. The taught X Group corresponds with the claimed X1 group and can be -NH2. The taught A group can be an aliphatic organic group of the formula -(CH2)n-OOC-, where n is 1-30. The taught B group is an organic group containing one or more carbon-carbon double bonds. This compound corresponds to the claimed formula were l is 1. The taught structure is that of claim 3
	The taught A group can be an aliphatic organic group -(CH2)n-OOC-, where –(CH2)n- where is 1-30 corresponds with [L]1 and –OOC- corresponds with the claimed –Y-C(=O)- group where Y is O. The taught alkane group, –(CH2)n- where n is 1-30, reads upon [L2]1, where L2 is -CH2-CH2-CH2- and l is 1-10 and includes the claimed [L2]1 group where L2 is -CH2-CH2-CH2-CH2- and l is 1-7. The taught B also includes the claimed [L1]m-[L2]l, where L1 is -CH2-CH2-CH2- or -CH2-CH2-CH2-CH2-, L2 is -CH2-CH2-CH2- or -CH2-CH2-CH2-CH2-; where m is 0-5, l is 0-5 the total of m+l is 1-5, when both L1 and L2 are -CH2-CH2-CH2-; where m is 0-4, l is 0-4 the total of m+l is 1-4, when one of L1 or L2 are -CH2-CH2-CH2- and the other is -CH2-CH2-CH2-CH2-; and where m is 0-3, l is 0-3 the total of m+l is 1-3, when both L1 and L2 are -CH2-CH2-CH2-CH2.	The taught B group preferably can have the formula –CR1=CR2R3, where R1 can be H or C1-5 alkyl and R2 and R3 can both be H. This read upon the claimed –CR1=CH2 group. The taught photosensitive compound suggests the claimed compound. 
	Paragraphs [0009], [0025] and  [0052]-[0055]  teach a composition comprising the taught  semiconductor light emitting nanoparticles and a photocurable compound and optionally a photoinitiator and a two-photo absorbing compound. The photocurable compound and the mixture of photocurable compound and a photoinitiator and a two-photo absorbing compound read upon the claimed additional material of claim 14. 
	Paragraphs [0073]-[0077] teaches the composition of composition comprising the taught  semiconductor light emitting nanoparticles and a photocurable compound and optionally a photoinitiator and a two-photo absorbing compound dispersed in an organic solvent, where reads upon the formulations of claims 15 and 19. 
	Paragraphs [0009-0011] and [0086]-[0091] teach the nanoparticles are used to from a color convertor, which is an optical medium, in display devices which is an optical device, and therefore the reference suggests the claimed optical device, optical mediums and an optical device comprising the optical medium. The reference suggests the claimed nanoparticles, , composition, formulation, devices and optical medium. 
	 Allowable Subject Matter
Claims 5-7, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action of claim 1.
Claims 8-12 are objected to as referring to a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action of claim 1. These claims would also be allowable once claim 1 has been rewritten or amended to overcome the rejections of this claim set forth in this Office action.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of semiconductor light emitting nanoparticles of claim 5 which comprises a core, at least one shell layer and a compound having the formula R2-C(O)-S-[L]2-X1, where X1 is -PO(OH)2, -NH2, -SiOR2 or -N(CS2H)2, where R2 has the definition in claim 1. 
There is no teaching or suggestion in the cited art of record of semiconductor light emitting nanoparticles of claims 6, 7, 22 and 23 which comprises a core, at least one shell layer and a first compound having the formula R2-C(O)-S-[L]2-X1, where X1 is -PO(OH)2, -NH2, -SiOR2 or -N(CS2H)2, or a compound having the formula (C=C(R1)-C(O)-[CH2]n-O-COO)2M, where R2 and M has the definition in claim 1 and a second compound having the formula in claim 6. 
There is no teaching or suggestion in the cited art of record of the process for producing semiconductor light emitting nanoparticles comprises a core, at least one shell layer and a first compound having the formula R2-C(O)-S-[L]2-X1, where X1 is -PO(OH)2, -NH2, -SiOR2 or -N(CS2H)2, or a compound having the formula (C=C(R1)-C(O)-[CH2]n-O-COO)2M, where R2 and M has the definition in claim 1 by the process of claims 8-12 where a solution of the nanoparticles comprising a core and at least one shell, the compound and a solvent is subjected to photoirradiation having a peak light wavelength in the range of 300-650 nm. There is no teaching or suggestion in the cited art of record of semiconductor light emitting nanoparticles produced by the process of claim 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/8/22